COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of T.S. and E.S.S., Children

Appellate case numbers: 01-22-00054-CV

Trial court case number: 2020-02393J

Trial court:               313th District Court of Harris County, Texas

         This appeal involves the termination of the parent-child relationship. Appellee, the
Department of Family and Protective Services, has filed an unopposed motion to extend time to
file its appellee’s brief, requesting that the Court extend the deadline for filing its brief to June
13, 2022. The motion is GRANTED. Appellee’s brief is due on June 13, 2022.
        Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
For this reason, no further extensions of time to file a brief will be granted absent extraordinary
circumstances. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: June 7, 2022